In a negligence action to recover damages for personal injuries sustained by the infant plaintiff, defendant Board of Education of the City of New York appeals from a judgment of the Supreme Court, Kings County, entered November 11, 1971, in favor of the infant plaintiff, upon a jury verdict of $40,000. Judgment reversed, on the law, and new trial granted as between the infant plaintiff and defendant Board of Education solely on the issue of damages, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, said plaintiff serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $25,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so amended, is affirmed, without costs. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. The verdict was excessive to the extent indi*879cated herein. Rabin, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.